Interim Decision #1938

MATTER OF FUENTES-BLANCO

In Deportation Proceedings
A-14196901
Decided by Board December 27, 1968
Adjustment of status under section 245, Immigration and Nationality Act,
as amended, is denied as a matter of discretion to applicant who entered
this country with the preconceived intent to remain permanently, having
withdrawn all of her savings when she came to the United States, having
entered with a visitor's visa obtained from the American Consul in Mexico
City upon concealment that she had previously been denied a visitor's visa
by an American Consul in Chile, having traveled to the United States
from Mexico on a one-way ticket, and within ten days after arrival here
having applied for adjustment of status, having in her possession at entry
her birth certificate and a certificate of good conduct, which are needed in
support of an adjustment application.
CHARGE:
Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2)]—Nonimmi-

grant—visitor for pleasure—remained longer.
ON BEHALF OF RESPONDENT: Lloyd A. Tasoff, Esquire
408 South Spring Street
Los Angeles, California 90013
(Brief filed)

The proceedings are before us on appeal from the decision of
the special inquiry officer who found respondent deportable as
charged, denied her applidation for adjustment of status to that
of a permanent resident under section 245 of the Immigration
and Nationality Act, and granted her the privilege of voluntary
departure with an alternate order of deportation to Chile in the
event she did not depart as and when directed.
The respondent is a 35-year-old single female alien, a native
and citizen of Chile, who entered the United States as a visitor
for pleasure on or about November 14, 1964. She remained longer
than permitted and in October 1967 the District Director, Los
Angeles, granted her voluntary departure to January 11, 1967 in
128

Interim Decision * 1938
lieu of the institution of deportation proceedings. She did not
leave the United States.
The respondent admits the allegations of fact contained in the
order to show cause and she concedes deportability. The sole
question before us in this appeal is whether she is entitled to
have her status adjusted to that of a permanent resident under
section 245 of the Act. The special inquiry officer found that she
was statutorily eligible for this relief but that it was denied as a
matter of discretion.
The special inquiry officer found that when she entered the
United States on or about November 14, 1964, being admitted on
a visitor's visa obtained by her from the American consul in Mexico City on or about November 13, 1964, she had the preconceived
intent of coming to the United States to remain here permanently
as an inunigrant. Thus, by this device of entering as a visitor she
avoided having to meet the various qualifications for obtaining an

immigrant visa. This being the case she was not entitled to the
favorable exercise of the Attorney General's administrative discretion. With this conclusion we are in agreement.
The respondent's application for adjustment of status under
section 245 of the Act was filed on December 5, 1964. Although
natives of Western Hemisphere countries are ineligible to adjust
their status in the United States after December 1, 1965 by reason of section 13 of the Act of October 8, 1965 (P.L. 89-236),
section 3 of the Act of November 2, 1966 (P.L. 89-732), allows
consideration of an application by a Western Hemisphere native
if it was filed prior to December 1, 1965. Thus, respondent is eligible to have her application for adjustment considered at this
time.
When the special inquiry officer denied the application for adjustment on January 18, 1968, that was the third time that the
application had been rejected. It was originally denied by the District Director on July 27, 1965, and then after the proceedings
were reopened upon motion and further consideration given to
the application, it was again denied by the District Director on
January 27, 1967.
The special inquiry officer has succinctly set forth in his decision the background facts relative to the respondent's entry into
the United States and what transpired thereafter, and it is not

necessary for us to repeat in detail these facts. However, we will
state that the record shows that respondent applied for a visitor's
visa in Santiago, Chile, which was denied by the American consul
there on October 19, 1964 on the basis that she failed to present

129

Interim Decision #1938
proof that she was a bona fide tourist. She then purchased a
round-trip airline ticket from Chile to Mexico and arrived in
Mexico City during the first week in November 1964. Shortly

thereafter, less than a month after having been denied a visitor's
visa in Chile, she obtained such a visa from the American consul
in Mexico City. She testified that she told the consul of the previous denial (Tr. of hearing p. 16). However, the consul advised
the Immigration and Naturalization Service on December 21,
1965 that there was no evidence of record that the respondent
had advised the consular officer at the time of interview that she
had been denied a nonimmigrant visa in Santiago, Chile. He
stated that the consular officer at the post would normally ask the
applicant if he had ever been denied a visa in his home country,
especially if he had just arrived (part of Ex. 4).
In connection with her application for adjustment, respondent
was interviewed by an immigrant inspector on February 22,

1965, at which time, through an interpreter, she gave a sworn
statement to the immigrant inspector (part of Ex. 4). The assertions contained in this sworn statement conflict with assertions
made at the time of the deportation hearing regarding whether
her intent when she entered the United States was to come here
as a bona fide visitor or whether she intended to remain in the
United States permanently. At the onset, counsel for respondent
contends that it was improper and illegal to enter this sworn
statement into the record because respondent was not informed
of her right to have counsel at the time she gave it. However, pursuant to 8 CFR 2422.14(c), any oral or written statement previously made by an alien during an investigation may be received
in evidence by the special inquiry officer. 1 A statement made by
an alien voluntarily and without counsel is admissible in deportation proceedings.2 Failure to advise a respondent of the right to
counsel at the time a preliminary sworn statement was voluntarily made does not render such statement inadmissible in evidence
in deportation proceedings since, there is no right to counsel during the taking of a statement in the investigative stage.3 Respondent testified (Tr. of hearing, pp. 34 & 35) that the sworn state1

Siting Hang Tsui v. Immigration and Naturalization Service, 389 F.2d

994 (1968).

2 Nozon. v. Immigration and Naturalization Service, 370 F.2d 865 (1965);
Matter of Argyros, 11 I. & N. Dec. 585; Matter of Pang, 11 I. & N. Dec.
213.
Almon v. Immigration and Naturalization Service, supra; Matter of

Steele, 12 I. & N. Dec. 302 (1967).

130

Interim Decision #1938
ment given by her on February 23, 1965 was freely and
voluntarily given.
A careful reading of the sworn statement reveals that respondent hedged in many of her answers but that she finally admitted
that at the time she came to the United States it was her intention to attempt to establish permanent residence (p. 5). This intention was denied by her at the deportation hearing. The special
inquiry officer states in his decision (p. 8) that he did not believe
that the respondent's belated self-serving clarifications offered
during the hearing were credible, and he found that the respondent's testimony lacked candor and probity. The hearing officer enjoys an inestimable advantage of seeing and hearing the person
testifying, and is in the best position to determine the accuracy,

reliability and truthfulness of the testimony.*
We find that within ten days after arriving in the United
States the respondent executed (on November 24, 1964) an application for adjustment of status under section 245 of the Act
(Form 1-485). She testified that this form was prepared by an
immigration advisor, one Marie Lopez, and that an affidavit of
support was executed by a husband and wife, citizens of the
United States, on November 30, 1964. The application for adjustment was filed on December 5, 1964, It is to be noted that when
the respondent traveled from Mexico City to Los Angeles she
purchased only a one-way ticket, although she did testify that she
intended to buy a return ticket in the United States. It is also to
be noted that she applied for a visitor's visa to the United States
in Mexico City after being there just a few days (p. 30 transcript
of hearing).
Respondent further testified that when she came to the United
States she withdrew all of her savings and that she had about
$800 on her person when she arrived (pp. 29, 32). When she entered the United States she had with her a birth certificate and a
certificate of good conduct, which of course are needed in applying for adjustment of status. She stated that her brother, who is
a police officer in Chile, told her that she should have these documents with her when she traveled.
After a most careful consideration of the entire record, including the affidavit executed by respondent and the brief filed by
counsel, we are of the opinion that this alien did come to the
United States with a preconceived intent to remain permanently.
We have held that even though a person is statutorily eligible for
Todaro v. Pederson., 205 P. Supp. 612 (1961), arid 305 F.2d 377 (1962) ,

cert. denied 371 U.S. 891 (1962) ; see also Matter of 21—, 7 I. & N. Dee. 417.

131

Interim Decision #1938
the benefits of section 245, it will generally be denied as a matter
of discretion to one who comes to the United States with a preconceived intention to remain here permanently. 3
We have further held that adjustment of status under section
245 will be denied in the absence of particular equities. 6 There are
no particular equities in this case which would justify the favorable exercise of administrative discretion, especially where, as in
this case, it is quite clear that the respondent did evade the normal visa issuing function of the Department of State. Also, respondent's entire family resides in Chile and she has no family or
relatives of any kind in the United States. The courts have held
on a number of occasions that lack of family ties in the United
States is alone a sufficient reason to deny adjustment of status
under section 245. 7
We will affirm the decision of the special inquiry officer to deny
adjustment of status as a matter of discretion. Accordingly, the
appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is
hereby dismissed.

8 1Ifatter of Garcia-Castillo, 10 I. & N. Dec. 516; Matter of Amities, 10 I.
& N. Dec. '774; Matter of Tonga, 12 I. & N. Dec. 212; Matter of Muslemi,

12 I. & N. Dec. 249.
G

Matter of Leger,

11 I. & N. Dec. 796; Matter of Ramirez,

12 L & N.

Dec. 78.
7 Kam Ng v. Pilliod,
279 F.2d 207 (1961), cert. denied 365 U.S. 860
(1961); Santos v. Immigration and Naturalization Service, 375 F.2d 262
(1967).

132

